Lower Call Option Transaction


February 28, 2008
 
To:          TXCO Resources, Inc.
    777 E. Sonterra Blvd., Suite 350
    San Antonio, TX 78258
    Attention: James E. Sigmon, President
 
From:      Capital Ventures International
By: Heights Capital Management, Inc., Its Authorized Agent
101 California Street, Suite 3250
San Francisco, CA 94111
Attention: Martin Kobinger
 

--------------------------------------------------------------------------------

 
Ladies and Gentlemen:
 
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Capital Ventures
International (“Party A”) and TXCO Resources, Inc. (“Party B”) on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.
 
1.
This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern.

 
This Confirmation evidences a complete and binding agreement between Party A and
Party B as to the terms of the Transaction to which this Confirmation relates.
The parties may agree to negotiate an agreement in the form of the ISDA Form.
Until any such time, this Confirmation, together with all other documents
referring to the ISDA Form (each a “Confirmation”) confirming Transactions
entered into between us (notwithstanding anything to the contrary in a
Confirmation), shall supplement, form a part of, and be subject to an agreement
in the form of the ISDA Form as if we had executed an agreement in such form
(but without any election in the Schedule) on the Trade Date of the first such
Transaction between us. This Confirmation shall be subject to an agreement (the
“Agreement”) in the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as
if Party A and Party B had executed an agreement in such form (without any
Schedule but with the elections set forth in this Confirmation, it being
understood the “Cross-Default” shall not apply to this Transaction). For the
avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.
 
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
 

--------------------------------------------------------------------------------



LOWER CALL OPTION TRANSACTION
 

2.
The general terms relating to the Transaction are as follows:




 
Option Style:
 
European, subject to the automatic early exercise provisions described below.
 
 
Option Seller:
 
 
Party A
 
 
Option Buyer:
 
 
Party B
 
 
Option Multiple Exercise:
 
 
Not Applicable
 
 
Strike Price:
 
 
$17.36
 
 
Trade Date:
 
 
February 28, 2008
 
 
Effective Date:
 
 
March 4, 2008
 
 
Option Type:
 
 
Call
 
 
Issuer:
 
 
TXCO Resources, Inc.
 
 
Shares:
 
 
The shares of common stock of the Issuer, par value $0.01 per Share (Ticker
Symbol: TXCO)
 
 
Number of Options:
 
 
1,152,074 less any Early Exercise Options.
 
 
Option Entitlement:
 
 
One Share per Option
 
 
Market Disruption Event:
 
 
Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) thereof in its entirety with the following: “(ii) an Exchange Disruption,
or” and inserting immediately following clause (iii) thereof the following: “;
in each case that the Calculation Agent determines is material.”
 
 
Relevant Price:
 
 
VWAP Price
 
 
VWAP Price:
 
 
The “Volume Weighted Average Price” per Share on such day, as displayed on
Bloomberg Page “TXCO UQ<equity>AQR” (or any successor thereto) for the Issuer
with respect to the period from 9:30 a.m. to 4:00 p.m. (New York City time) on
such day, as determined by the Calculation Agent. If no price at such time is
available, or there is a Market Disruption Event on such Expiration Date, the
Calculation Agent shall determine the VWAP Price in a commercially reasonable
manner.
 
 
Premium:
 
 
$6,175,116.64
 
 
Premium Payment Date:
 
 
Effective Date

 
2

--------------------------------------------------------------------------------


 
LOWER CALL OPTION TRANSACTION
 

 
Exchange:
 
The Nasdaq Global Market
 
 
Related Exchange:
 
 
Any exchange on which options or futures on the relevant Shares are traded.
 
 
Clearance System:
 
 
DTC
 
 
Calculation Agent:
 
 
Party A. Whenever the Calculation Agent acts or makes a determination, it will
do so in good faith and in a commercially reasonable manner consistent with its
obligations under the Equity Definitions.
 
 
Procedure for Exercise:
     
 
Expiration Time:
 
 
The close of trading on the Exchange
 
 
Expiration Date:
 
 
Each of the thirty (30) consecutive Scheduled Trading Days (the “Scheduled
Expiration Period”) occurring immediately prior to February 28, 2013 or such
earlier date specified by Party B in a written notice to Party A at least ten
(10) calendar days prior to the Scheduled Expiration Period (an “Early Exercise
Notice”); provided that if Party A receives notice that any of the Preferred
Shares are converted prior to the tenth (10th) calendar day prior to the
Scheduled Expiration Period (an “Early Exercise Event”), the Expiration Date
with respect to a number of Options equal to the product of (x) the number of
Preferred Shares converted and (y) the conversion rate then applicable to the
Preferred Shares, (such Options being referred to herein as “Early Exercise
Options”) shall occur on each of the thirty (30) consecutive Scheduled Trading
Days occurring after the tenth (10th) calendar day after Party A receives notice
of such event, or such earlier date after the Early Exercise Event that the
Calculation Agent shall deem appropriate. If any Expiration Date shall not be an
Exchange Business Day, such Expiration Date shall be postponed to the
immediately succeeding Exchange Business Day and the corresponding Expiration
Date for each subsequent Daily Number of Options shall be moved back an equal
number of Exchange Business Days reflecting such postponement.
 
 
Daily Number of Options:
 
 
One thirtieth (1/30th) of the Number of Options; provided that with respect to
any Expiration Date resulting from an Early Exercise Event, one thirtieth
(1/30th) of such Early Exercise Options.
 
 
Automatic Exercise:
 
 
Applicable
 
 
Settlement Terms:
   

 
3

--------------------------------------------------------------------------------


 
LOWER CALL OPTION TRANSACTION
 

 
Settlement Method Election:
 
Applicable; provided that (i) any such election shall apply to all Exercise
Dates (in accordance with the terms below) and may be for Cash Settlement or Net
Share Settlement; (ii) references to “Physical Settlement” in Section 7.1 of the
Equity Definitions shall be replaced by references to “Net Share Settlement”;
and (iii) Party B may elect Cash Settlement only if Party B represents and
warrants to Party A in writing on the date of such election that, as of such
date, Party B is not aware of any material nonpublic information concerning
itself or the Shares and is electing Cash Settlement in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws.
At any time prior to making a Settlement Method Election, Party B may, without
the consent of Party A, amend this Confirmation by notice to Party A to
eliminate Party B’s right to elect Cash Settlement.
 
 
Electing Party
 
Party B
 
 
Settlement Method Election Date
 
The 30th Scheduled Trading Day preceding the first Expiration Date
 
 
Default Settlement Method
 
Net Share Settlement
 
 
Settlement Date:
 
For all Daily Number Options exercised or deemed exercised on each Expiration
Date, the third Exchange Business Day following the final Expiration Date.
 
 
Cash Settlement
 
If Cash Settlement applies, then, notwithstanding any contrary terms of Article
8 of the Equity Definitions, for any Daily Number of Options exercised or deemed
exercised on any Exercise Date, Party A shall pay, on the Settlement Date, the
Cash Settlement Amount to Party B. The Cash Settlement Amount shall be
determined as follows:
 
(i) If the Settlement Price is less than or equal to the Strike Price, then the
Cash Settlement Amount shall equal zero.
 
(ii) If the Settlement Price is greater than the Strike Price, then the Cash
Settlement Amount shall equal the product of (i) the Daily Number of Options,
(ii) the Option Entitlement and (iii) the Settlement Price minus the Strike
Price.

 
4

--------------------------------------------------------------------------------


 
LOWER CALL OPTION TRANSACTION
 

 
Net Share Settlement:
 
On the Settlement Date, Party A shall deliver to Party B a number of whole
Shares equal to the Number of Shares to be Delivered and will pay to Party B the
Fractional Share Amount, if any.
 
 
Number of Shares to be Delivered:
 
The Cash Settlement Amount (determined as if Cash Settlement were applicable)
divided by the Settlement Price, rounded down to the nearest whole number.
 
 
Cash Settlement Payment Date:
 
For all Daily Number of Options exercised or deemed exercised on each Exercise
Date, the third Exchange Business Day following the final Expiration Date.
 
 
Settlement Currency:
 
 
USD
 
 
Settlement Price:
 
 
For any Daily Number of Options, the VWAP Price of the Shares on the relevant
Expiration Date determined by Calculation Agent at the Expiration Time on the
relevant Expiration Date for such Daily Number of Options. If no price at such
time is available, or there is a Market Disruption Event on such Expiration
Date, the Calculation Agent shall determine the Settlement Price in a
commercially reasonable manner.
 
 
Failure to Deliver:
 
 
Applicable
 
 
Other Applicable Provisions:
 
 
To the extent Party A is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Party B is the issuer of the Shares) and 9.12 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.
 
 
Restricted Certificated Shares:
 
 
Notwithstanding anything to the contrary in the Equity Definitions, Party A may
deliver, in whole or in part, any Shares required to be delivered to Party B
hereunder in the form of restricted securities under the Securities Act (as
defined below) and/or in certificated form in lieu of delivery through the
Clearance System. With respect to any such certificated Shares, the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by deleting the remainder of the provision after the word
“encumbrance” in the fourth line thereof.

 
5

--------------------------------------------------------------------------------


 
LOWER CALL OPTION TRANSACTION
 

 
Adjustments:
     
 
Method of Adjustment:
 
 
Calculation Agent Adjustment
 
 
Extraordinary Dividend:
 
 
Any dividend or distribution that has an ex-dividend date occurring on or after
the Trade Date and on or prior to the date on which Party A satisfies all of its
delivery obligations hereunder; provided that no regular or periodic dividend on
any of Party B’s outstanding preferred stock (including the Preferred Shares)
shall be an Extraordinary Dividend.
 
 
Extraordinary Events:
     
 
Consequences of Merger Events and Tender Offers:
     
 
(a) Share-for-Share:
 
 
Modified Calculation Agent Adjustment, or at Party A’s election, Cancellation
and Payment (Calculation Agent Determination)
 
 
(b) Share-for-Other:
 
 
Cancellation and Payment (Calculation Agent Determination)
 
 
(c) Share-for-Combined:
 
 
Component Adjustment, or at Party A’s election, Cancellation and Payment
(Calculation Agent Determination)
 
 
Tender Offer:
 
 
Applicable
 
 
Delisting, Nationalization or Insolvency:
 
 
Cancellation and Payment (Calculation Agent Determination)

 
Additional Disruption Events:

 
(a) Change in Law:
 
 
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or announcement or statement of the formal or
informal interpretation” and (ii) immediately following the word “Transaction”
in clause (X) thereof, adding the phrase “in the manner contemplated by the
Hedging Party on the Trade Date”.
 
(b) Failure to Deliver:
 
 
Applicable
 
(c) Insolvency Filing:
 
 
Applicable

 
6

--------------------------------------------------------------------------------


 
LOWER CALL OPTION TRANSACTION
 

 
(d) Hedging Disruption:
 
Applicable
 
 
(e) Increased Cost of Hedging:
 
 
Applicable
 
 
(f) Loss of Stock Borrow:
 
 
Not Applicable
 
 
Hedging Party:
 
 
For all applicable Additional Disruption Events, Party A
 
 
Determining Party:
 
 
For all applicable Additional Disruption Events, Party A
 
 
Non-Reliance:
 
 
Applicable
 
 
Agreements and Acknowledgments Regarding Hedging Activities:
 
 
Applicable
 
 
Additional Acknowledgments:
 
 
Applicable
 
 
Additional Termination Events:
 
 
Applicable. The following will constitute an Additional Termination Event:
 
(a) Such other events specified in this Confirmation as being Additional
Termination Events. 
 
For the purpose of the foregoing Termination Event, the sole Affected Party will
be Party B.
 
 
Conversion Notice
 
 
In the event Party B shall elect a mandatory conversion of some or all of its
Perpetual Convertible Preferred Stock pursuant to Article 2(d)(viii) of the
Certificate of Designation, or if Party B receives a conversion notice under
Section 2(b) of the Certificate of Designation, Party B shall promptly notify
Party A in writing of such event, and in any event no later than 2 Exchange
Trading Days after such election or receipt of such conversion notice.

 
3.
If any of the transactions contemplated by the Securities Purchase Agreement
dated as of February 28, 2008 (the “Purchase Agreement”) among Party B and each
of the Buyers specified therein relating to the sale of Perpetual Convertible
Preferred Stock (the “Preferred Shares”) of Party B, shall fail to close on the
date specified therein for any reason, or any subsequent date allowed thereunder
for postponements permitted under the terms thereof , the entirety of this
Transaction shall terminate automatically and Party B shall be the sole Affected
Party and this Transaction shall be the sole Affected Transaction and such
termination shall be treated as an Additional Termination Event.

 
4.
Calculations and Payment on Early Termination and on Certain Extraordinary
Events. If Party A shall owe Party B any amount pursuant to Sections 12.2, 12.3,
12.6, 12.7 or 12.9 of the Equity Definitions (except in the event of a Merger
Event, Tender Offer, Insolvency or a Nationalization, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the event of
an Event of Default in which Party B is the Defaulting Party or a Termination
Event in which Party B is the Affected Party, that resulted from an event or
events within Party B’s control) (a “Payment Obligation”), Party B shall have
the right, in its sole discretion, to require Party A to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below) by
giving irrevocable telephonic notice to Party A, confirmed in writing within one
Scheduled Trading Day, between the hours of 9:00 A.M. and 12:00 P.M. New York
City time on the relevant Merger Date, Tender Offer Date, Announcement Date or
Early Termination Date, as applicable (“Notice of Share Termination”). Upon such
Notice of Share Termination, the following provisions shall apply on the
Scheduled Trading Day immediately following the relevant Merger Date, Tender
Offer Date, Announcement Date or Early Termination Date, as applicable:

 
7

--------------------------------------------------------------------------------


 
LOWER CALL OPTION TRANSACTION
 

 
Share Termination Alternative:
Applicable and means that Party A shall deliver to Party B the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment Date”),
in satisfaction of the Payment Obligation.

 

Share Termination Delivery Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent by
commercially reasonable means and notified by the Calculation Agent to Party A
at the time of notification of the Payment Obligation.

 

Share Termination Delivery Unit:
In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of a Merger Event, a Tender Offer, an Insolvency or Nationalization,
a unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Merger Event, Tender Offer, Insolvency or Nationalization. If such Merger Event,
Tender Offer, Insolvency or Nationalization involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

 

FailuretoDeliver:
Applicable

 

Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” were applicable, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Party B is the issuer of any Share
Termination Delivery Units (or any part thereof).

 
8

--------------------------------------------------------------------------------


 
LOWER CALL OPTION TRANSACTION
 
5.
Additional Agreements, Representations and Covenants:

 

(a)
Party B hereby represents and warrants to Party A, on each day from the Trade
Date to and including the business day following the date on which Party A is
able to initially complete a hedge of its position created by this Transaction,
that Party B has publicly disclosed all material information necessary for Party
B to be able to purchase or sell Shares in compliance with applicable federal
securities laws and that it has publicly disclosed all material information with
respect to its condition (financial or otherwise).

 

(b)
If Party B would be obligated to receive cash from Party A pursuant to the terms
of this Agreement for any reason without having had the right to elect to
receive Shares in satisfaction of such payment obligation, then Party B may
elect that Party A deliver to Party B a number of Shares having a cash value
equal to the amount of such payment obligation (such number of Shares to be
delivered to be determined by the Calculation Agent acting in a commercially
reasonable manner to determine the number of Shares that could be purchased over
a reasonable period of time with the cash equivalent of such payment
obligation). Settlement relating to any delivery of Shares pursuant to this
paragraph (b) shall occur within a reasonable period of time.

 

(c)
Party B shall deliver to the Party A an opinion or opinions of counsel with
respect to the matters set forth on Annex 1 hereto on or before the Effective
Date.

 

(d)
In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Party B represents and warrants to and for the
benefit of, and agrees with, Party A as follows:

 
(i) (A) On the Effective Date, the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares, are not, and shall not be,
subject to a “restricted period,” as such term is defined in Regulation M
(“Regulation M”) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and (B) Party B shall not engage in any “distribution,” as such
term is defined in Regulation M, other than a distribution meeting the
requirements of the exceptions set forth in sections 101(b)(10) and 102(b)(7) of
Regulation M, until the second Exchange Business Day immediately following the
Trade Date.
 
(ii) Party B is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or otherwise in violation of the
Exchange Act.
 
(iii) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.


(iv) Prior to the Effective Date, Party B shall deliver to Party A a resolution
of Party B’s board of directors authorizing the Transaction and such other
certificate or certificates as Party A shall reasonably request.
 
(v) Party B is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.
 
(vi) On the Trade Date (A) the assets of Party B at their fair valuation exceed
the liabilities of Party B, including contingent liabilities, (B) the capital of
Party B is adequate to conduct the business of Party B and (C) Party B has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.
 
(vii) Party B acknowledges its responsibilities under applicable federal
securities laws, including without limitation Rule 10b-5 under the Exchange Act,
in relation to the Transaction.
 
9

--------------------------------------------------------------------------------


 
LOWER CALL OPTION TRANSACTION
 

(e)
Each of Party A and Party B agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended. The parties hereto further agree and acknowledge (A)
that this Confirmation is (i) a “securities contract,” as such term is defined
in Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “settlement payment,” as such term is defined in Section
741(8) of the Bankruptcy Code, and (ii) a “swap agreement,” as such term is
defined in Section 101(53B) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder is a “transfer,” as such term is defined in
Section 101(54) of the Bankruptcy Code, and (B) that Party A is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
546(e), 546(g), 555 and 560 of the Bankruptcy Code.

 

(f)
Party B intends that all documentation with respect to this Transaction is
intended to qualify this Transaction as an equity instrument for purposes of
SFAS 150 and EITF 00-19. Party A acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Party B’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Party B’s bankruptcy to
any claim arising as a result of a breach by Party B of any of its obligations
under this Confirmation or the Agreement.

 
6.
Staggered Settlement:

 
If Party A determines reasonably and in good faith that the sum of (i) the
number of Shares required to be delivered to Party B hereunder on any Cash
Settlement Payment Date, and (ii) any other Shares beneficially owned by Party
A, would exceed 9.9% of all outstanding Shares, then Party A may, by notice to
Party B on or prior to such Cash Settlement Payment Date (a “Nominal Settlement
Date”), elect to deliver the Shares comprising the related Cash Settlement
Amount (in the case of Net Share Settlement) on two or more dates (each, a
“Staggered Settlement Date”) as follows:
 

(a)
in such notice, Party A will specify to Party B the related Staggered Settlement
Dates (the first of which will be such Nominal Settlement Date and the last of
which will be no later than the twentieth (20th) Exchange Business Day following
such Nominal Settlement Date) and the number of Shares that it will deliver on
each Staggered Settlement Date;

 

(b)
the aggregate number of Shares that Party A will deliver to Party B hereunder on
all such Staggered Settlement Dates will equal the number of Shares that Party A
would otherwise be required to deliver on such Nominal Settlement Date; and

 

(c)
if the Net Share Settlement terms set forth above were to apply on the Nominal
Settlement Date, then the Net Share Settlement terms will apply on each
Staggered Settlement Date, except that the Shares comprising the Cash Settlement
Amount will be allocated among such Staggered Settlement Dates as specified by
Party A in the notice referred to in clause (a) above.

 
Notwithstanding anything herein to the contrary, Party A shall be entitled to
deliver Shares to Party B from time to time prior to the date on which Party A
would be obligated to deliver them to Party B pursuant to the Net Share
Settlement terms set forth above, and Party B agrees to credit all such early
deliveries against Party A’s obligations hereunder in the direct order in which
such obligations arise. To the extent Party A receives or is entitled to receive
any distribution or payment in respect of Shares by reason of Party A’s being a
holder of record of such Shares on any date after the Nominal Settlement Date
which Party A would have delivered to Party B on such Nominal Settlement Date
but for the provisions of this Section 6, Party A shall deliver such
distribution or payment to Party B at the time Party A delivers the related
Shares to Party B in accordance with this Section 6, if such distribution or
payment has already been received by Party A at such time, or within a
reasonable period of time following Party A’s receipt of the distribution or
payment, if such distribution or payment has not already been received by Party
A at the time Party A delivers the related Shares to Party B in accordance with
this Section 6.
 
10

--------------------------------------------------------------------------------


 
LOWER CALL OPTION TRANSACTION
 
7.
Transfer. Party B shall not transfer or assign its rights or obligations
hereunder and under the Agreement without the prior written consent of Party A.
Party A may transfer or assign without Party B’s consent its rights and
obligations hereunder and under the Agreement, in whole or in part.

 
8.
Disposition of Hedge Shares. Party B hereby agrees that if, in the good faith
reasonable judgment of Party A or Issuer, based on the advice of counsel, the
Shares (the “Hedge Shares”) acquired by Party A for the purpose of hedging its
obligations pursuant to the Transaction cannot be sold in the public market by
Party A without registration under the Securities Act, Party B shall, at its
election: (i) in order to allow Party A to sell the Hedge Shares in a registered
offering, make available to Party A an effective registration statement under
the Securities Act to cover the resale of such Hedge Shares and (A) enter into
an agreement, in form and substance satisfactory to Party A, substantially in
the form of an underwriting agreement for underwritten follow-on offerings of
equity securities of companies of comparable size, maturity and lines of
business, (B) provide accountant’s “comfort” letters in customary form for
underwritten follow-on offerings of equity securities of companies of comparable
size, maturity and lines of business, (C) provide disclosure opinions of
nationally recognized outside counsel to Party B as are customarily requested in
connection with underwritten follow-on offers of equity securities of companies
of comparable size, maturity and lines of business, (D) provide other customary
opinions, certificates and closing documents customary in form for underwritten
follow-on offers of equity securities of companies of comparable size, maturity
and lines of business and (E) afford Party A a reasonable opportunity to conduct
a “due diligence” investigation with respect to Party B customary in scope for
underwritten follow-on offers of equity securities of companies of comparable
size, maturity and lines of business; provided, however, that if Party A, in its
sole discretion, is not satisfied with access to due diligence materials, the
results of its due diligence investigation, or the procedures and documentation
for the registered offering referred to above, then clause (ii) of this Section
8(c) shall apply; provided that Party A has given the Party B reasonable notice
of its determination and provided the Party B with reasonable opportunity to
satisfy Party A’s concerns; (ii) in order to allow Party A to sell the Hedge
Shares in a private placement enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities of companies of comparable size,
maturity and lines of business, in form and substance reasonably satisfactory to
Party A, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Party A, due diligence
rights (for Party A or any designated buyer of the Hedge Shares from Party A),
opinions and certificates and such other documentation as is customary for
private placements agreements, all reasonably acceptable to Party A (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Party
A for any discount from the public market price of the Shares incurred on the
sale of Hedge Shares in a private placement).

 
9.
Account Details: 




 
Payments to Party A:
To be provided in writing upon request
 
 
Payments to Party B:
 
To be advised in writing upon request
 
 
Deliveries to Party B:
 
To be advised in writing upon request

 
10.
Waiver of Jury Trial. EACH OF PARTY B AND PARTY A HEREBY IRREVOCABLY WAIVES (ON
ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS
STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF PARTY B OR ITS AFFILIATES OR PARTY
A OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF 

 
11

--------------------------------------------------------------------------------


 
LOWER CALL OPTION TRANSACTION
 
11.
Governing Law. THE AGREEMENT AND THIS CONFIRMATION AND ANY OTHER MATTERS ARISING
OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF PARTY B OR ITS
AFFILIATES OR PARTY A OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE
PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION
TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO,
THESE COURTS.

 
12

--------------------------------------------------------------------------------


 
LOWER CALL OPTION TRANSACTION
 
Please confirm that the foregoing correctly sets forth the terms of your
agreement by signing and returning this Confirmation.



 
Very truly yours,
 
 
 
CAPITAL VENTURES INTERNATIONAL
 
BY: HEIGHTS CAPITAL MANAGEMENT, INC,
 
Its Authorized Agent
 
(Party A)
 
 
 
By:
/s/ Martin Kobinger
 
Name: Martin Kobinger
 
Title: Investment Manager

 
Confirmed as of the date first written above:
 
TXCO RESOURCES INC.
(Party B)


By:  
/s/ James E. Sigmon
 
Name:
 James E. Sigmon
 
Title:
 President
 

 

--------------------------------------------------------------------------------


 
LOWER CALL OPTION TRANSACTION
 
ANNEX I
 
Matters to be covered in Opinion of Counsel to Party B
 
1. Party B is validly existing as a corporation in good standing under the laws
of the State of Delaware.
 
2. Party B has the requisite corporate power and authority to enter into the
Transaction (for purposes of this Annex 1, the “Agreement”) and to carry out the
Transactions contemplated thereby.
 
3. The execution and delivery by Party B of the Transaction, and the performance
by Party B of its obligations under the Transaction, have been duly authorized
by all necessary corporate action on the part of Party B.
 
4. The Transaction has been duly authorized, executed and delivered by Party B.
 
5. No consent, approval or authorization of, or registration, filing or
declaration with, any governmental or public body or authority is required in
connection with the execution, delivery or performance by Party B of the
Transaction.
 
6. The execution, delivery and performance by Party B of the Transaction and
compliance by Party B with the terms and provisions thereof will not, whether
with or without the giving of notice or lapse of time or both, result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, (A) any material indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which Party B or any subsidiary is bound or by which
Party B or any subsidiary or any of their respective properties may be bound or
affected, or (B) any Delaware or federal law, statute, rule, regulation or order
or any judgment, order, writ or decree of any governmental agency or body or any
court having jurisdiction over Party B or any of its properties.
 
7. Neither Party B nor any subsidiary is an “investment company” or a company
“controlled” by an “investment company”, in each case within the meanings
ascribed to such terms in the Investment Company Act of 1940, as amended, nor is
Party B or any subsidiary subject to regulation under said Act.
 

--------------------------------------------------------------------------------

